Opinion by
Cline, J.
The issue in these protests is the same as that involved in Wm. Prym of America v. United States (T. D. 43040), affirmed in United States v. Wm. Prym of America (17 C. C. P. A. 180, T. D. 43475). The evidence showed that the only notice of advance by the appraiser in these cases related to a per se advance in value of the electric-light bulbs in question; that no notice of dumping was issued by the appraiser; and that no dumping duty was assessable on the1 merchandise. Mitsui v. United States (Reap. Dec. 3828), Grand Gaslight v. United States (Reap. Dec. 3834), Sherwin-Williams v. United States (T. D. 47919), and Vulcan Match Co. v. United States (5 Cust. Ct. 188, C. D. 398) cited.